Whiteield, C.
This attempt to invoke the jurisdiction of equity to enjoin the criminal proceedings must fail, for the reason that no property rights, within the legal meaning of that term, are in any manner whatever shown to exist by this record. It is far too fanciful a conception of the phrase “property rights,” when invoked as the basis of equitable jurisdiction to enjoin criminal prosecutions, to call the fines and costs, which the law fixes as punishment for such crimes, “property rights.”

Beversed, and bill dismissed.

Per Curiam. The above opinion is adopted as the opinion of the court, and-for the reasons therein indicated the decree is reversed, and the bill dismissed.